 Case: 4:19-cv-00002-AGF Doc. #: 41 Filed: 08/23/19 Page: 1 of 2 PageID #: 140




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

FRED NEKOUEE, individually,                 :
                                            :
               Plaintiff,                   :
                                            :
vs.                                         : Case No. 4:19-cv-00002-AGF
                                            :
OLD NAVY, LLC, a Delaware limited liability :
company;                                    :
                                            :
THE GAP, INC., a Delaware corporation;      :
                                            :
DOLGENCORP, LLC, a Kentucky limited         :
liability company;                          :
                                            :
and                                         :
                                            :
SOUTH LAKEVIEW PLAZA I, L.L.C., a           :
Missouri limited liability company;         :
                                            :
               Defendants.                  :
_______________________________________ /

                    STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiff and the remaining Defendants DOLGENCORP, LLC and SOUTH LAKEVIEW

PLAZA I, LLC, by and through their respective counsel, hereby stipulate to the dismissal of this

action with prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) as the parties have entered into a

Settlement Agreement. Except as otherwise agreed, each party to bear its own costs.

       DATE: August 23, 2019
                                              Respectfully submitted,

                                              s/Robert J. Vincze
                                              Robert J. Vincze (MO #37687)
                                              Law Offices of Robert J. Vincze
                                              PO Box 792, Andover, Kansas 67002
                                              Phone: 303-204-8207; Email: vinczelaw@att.net

                                              Attorney for Plaintiff Fred Nekouee
 Case: 4:19-cv-00002-AGF Doc. #: 41 Filed: 08/23/19 Page: 2 of 2 PageID #: 141




                                              s/Bryan m. Kaemmerer
                                              Bryan M. Kaemmerer
                                              McCarthy, Leonard & Kaemmerer, L.C.
                                              825 Maryville Centre Drive, Suite 300
                                              Town and Country, MO 63017-5946
                                              Phone: 314-392-5200
                                              Email: bkaemmerer@mlklaw.com

                                              Attorneys for Defendant South Lakeview Plaza I,
                                              LLC


                                              s/Thomas O. McCarthy
                                              Thomas O. McCarthy (MO #22636)
                                              McMahon Berger, P.C.
                                              2730 N. Ballas Road, Suite 200
                                              St. Louis, Missouri 63131-3039
                                              Phone: 314-567-7350
                                              Email: mccarthy@mcmahonberger.com

                                              and

                                              s/Amy M. Turk
                                              Amy M. Turk
                                              McGuireWoods LLP
                                              101 West Main Street
                                              Suite 9000
                                              Norfolk, Virginia 23510-1655
                                              Phone: 757-640-3700
                                              Email: aturk@mcguirewoods.com

                                              Attorneys for Dolgencorp, LLC


                              CERTIFICATE OF SERVICE

       I certify that on August 23, 2019, I electronically filed the foregoing Stipulation with the
Clerk of the Court using the CM/ECF system.
                                                      s/Robert J. Vincze (MO #37687)




                                                 2
